Citation Nr: 1200710	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel



INTRODUCTION

The Veteran had active service from August 1970 to August 1973, including service in Vietnam from March 1971 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the above claim.  

In October 2010, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  


FINDING OF FACT

Tinnitus had its onset in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for tinnitus, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011) (VCAA), cannot be considered prejudicial to the Veteran.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a disease of the nervous system becomes manifest to a degree of at least 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

Where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service.  38 U.S.C.A. § 1154(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's DD Form 214 indicates that the Veteran's occupational specialty during service was quarry machine operator.  Service personnel records additionally reflect that the Veteran's occupational specialties following his Vietnam service were senior quarry machine operator and heavy truck driver.  

Service treatment records reflect that the Veteran complained of right ear pain in March 1972, right ear pressure in April 1972, an assessment of right external otitis in July 1972, an impression of serous otitis in October 1972, an impression of right external otitis in December 1972, complaints of difficulty in hearing and a diagnosis of dull tympanic membrane (TM) bilaterally with external inflammation in January 1973, and a diagnosis of chronic otitis media and externa in February of 1973.  Although the Veteran continued to report a slight hearing loss in July 1973, a last in-service medical entry from August 1973 indicates that the Veteran's hearing problems had resolved.  

A VA audiological consultation from November 2007 revealed that the Veteran reported a loss of hearing in the right ear since Vietnam, attributing it to the heavy noise exposure he received operating bulldozers/heavy equipment as an engineer in the military.  He also reported right unilateral "ringing" tinnitus which tended to be soft, but sometimes fluctuated to an annoying higher pitch.  The Veteran also reported a history of some occupational noise exposure as a truck driver without protection and exposure to noise as a hunter when he was younger.  There was also occasional loss of balance with certain movements.  Otoscopic examination revealed excessive, non-occluding cerumen on the right and a clear ear canal on the left.  An audiogram was interpreted to reveal moderate to severe high frequency sensorineural hearing loss in the right ear and a mild to severe high frequency sensorineural hearing loss in the left ear.  In the impression, the audiologist noted that while the Veteran believed his hearing loss was caused by general noise exposure, the significant right asymmetry accompanied by unilateral tinnitus and occasional imbalance warranted further investigation.  

A VA ear, nose, and throat (ENT) consultation in February 2008 revealed the Veteran's report of right-sided hearing loss, occasional tinnitus, and mild imbalance for years.  He more specifically reported occasional ringing in his right ear and occasional imbalance when working out with weights.  The assessment was asymmetrical hearing loss.  The examiner commented that the Veteran had large amounts of cerumen against the TM on the right that could be a possible cause of increased hearing loss on the right.  The examiner further indicated that occasional imbalance may be related to blood pressure when working out and did not appear to be ENT related.

VA audiological examination in October 2008 indicated that a non-organic hearing loss that was noted in service in July 1973 had resolved in August 1973.  The examiner further noted that ear ache and discharge from the right ear had been documented in service in December 1972 and previous records beginning in March 1972 noted dull tympanic membranes, otalgia (ear ache), and serous otitis.  The Veteran reported that he served with an engineering company in service and was exposed to loud noise from many types of heavy equipment without the benefit of ear protection.  He was also treated several times for external otitis and serous otitis.  His hearing reportedly fluctuated a great deal and his right-sided tinnitus occurred spontaneously shortly after his discharge from the military.  The tinnitus was a constant high pitched noise what fluctuated in loudness from 4 at its softest to 9-10 at its loudest.  The tinnitus occasionally interfered with his sleep and would cause him difficulty understanding speech with background noise because the tinnitus would become louder under these conditions.  He also noted that about every two weeks, he would get a right ear ache for about two hours that would be accompanied by loud tinnitus.  Since his discharge from the military, he had been a truck driver and occasionally a heavy equipment operator.  He would use ear muffs and ear plugs.  The assessment was mild sloping to severe right-sided hearing loss in the 2000 to 4000 Hertz range, and mild left-sided hearing loss at 3000 and 4000 Hertz.  The VA examiner concluded that it was not at least as likely as not that this Veteran acquired permanent disabling tinnitus while serving in the military because there were no apparent records of a complaint or treatment for tinnitus while he was serving in the military and there was no available medical report for the years near the time of his discharge to suggest that the Veteran was having disabling problems with tinnitus.

A September 2009 VA progress note from a VA staff physician initially reflects the Veteran's history of being attached to the Army Corps of Engineer while in the military and his operation of bulldozers without hearing protection.  After noting that the Veteran suffered from tinnitus in the right ear, he concluded that it was most likely that the tinnitus was related to the noise he experienced in the service.  

VA audiological examination in December 2009 indicated that the Veteran reported constant tinnitus on the right that was getting worse and hurting his ears.  The tinnitus in the right ear was described as a medium to high pitch ring which changed in tone and could hurt his ear.  The Veteran believed that the onset was back in 1971, at which time he operated heavy equipment clearing land.  The Veteran found the tinnitus to be very irritating and would hurt his ear.  The Veteran acknowledged some recreational noise exposure involving firing a 22 rifle before entering the service and post-service occupational exposure involving heavy equipment.  This examiner also found that the Veteran's service noise exposure did not at least as likely as not contribute to his present tinnitus in the right ear on the basis that there was no claim, diagnosis, evaluation or treatment for tinnitus in his service treatment records or within 12 months following discharge, and that the first mention of tinnitus was in a statement in support of claim from the Veteran dated January 14, 2008, 35 years after discharge from service.  

In his March 2010 substantive appeal, the Veteran stated that he had previously reported that his tinnitus had begun shortly after service, however, it was more accurate to say that it began following his noise exposure during service.  

VA treatment records from February 2010 reflect a past medical history that included tinnitus.  The assessment included ear pain.  

At the Veteran's hearing before the Board in October 2010, the Veteran testified that he had experienced right-sided tinnitus since operating bulldozers during his service in Vietnam (transcript (T.) at pp. 2-5).  He had some post-service exposure to noise as a truck driver but he tried to avoid particularly noisy trucks and had not done any hunting following discharge from service (T. at pp. 5-6).  

The Board has considered the evidence relevant to this claim, and first finds that because of the existence of multiple current diagnoses of tinnitus, the Board will initially conclude that there is sufficient evidence of a current diagnosis of tinnitus associated with a history of acoustical trauma.  Thus, a current disability has been demonstrated with respect to the instant claim.  

In addition, the Veteran's occupational specialties during service are found to be consistent with exposure to loud noise from operating bulldozers and other heavy equipment during service, and there is no evidence indicating that the Veteran's post-service noise exposure is a more likely cause of his tinnitus.  

The Board further observes that the Veteran has consistently claimed that his tinnitus has continued since its onset either immediately after his exposure to noise during service or shortly after service, and there is no evidence of record that contradicts these assertions.  Moreover, even if the Board were not persuaded by the Veteran's statements with respect to continuity of symptoms, the record contains the September 2009 statement from a VA staff physician that links the Veteran's tinnitus to the noise he experienced in the military.  In this regard, to the extent two VA examiner's concluded that it was more likely than not that the Veteran's tinnitus was not related to active service, they did not consider the Veteran's statements with respect to continuity of symptoms and merely based their conclusions on the lack of documented complaints or treatment, and their opinions are therefore of little or no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate if the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

Accordingly, based on the Veteran's exposure to noise during service, the Veteran's credible report of continuity of symptoms since service, the fact that such exposure is consistent with the places, types, and circumstances of the Veteran's service, the fact that the record contains a more probative and persuasive VA medical opinion linking the Veteran's tinnitus to service, and the lack of evidence demonstrating that any post-service exposure is the more likely cause of the Veteran's tinnitus, the Board will give the Veteran the benefit of the doubt, and find that service connection for the Veteran's tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


